This Agreement (the "Agreement") is made this 22 day of September 2009 by and
among Bakbone Software Incorporated, a Canadian corporation (the "Company") and
VantagePoint Venture Partners IV(Q) L.P., VantagePoint Venture Partners
Principals Fund IV, L.P. and VantagePoint Venture Partners IV, L.P.
(collectively, "VantagePoint"). The Company and VantagePoint are each also
sometimes referred to herein as a "Party" or jointly as "Parties".

In exchange for each Party's agreement to release and discharge the other from
any claim or cause of action arising from the Company's nomination of six
directors elected by all shareholders at the March 2009 shareholders meeting and
to be elected at the 2009 AGM by all shareholders as proposed by the Company in
its proxy circular dated August 19, 2009, and other good and valuable
consideration, the sufficiency of which is hereby acknowledged, each of the
undersigned, intending to be legally bound, hereby agrees as follows:

    Election of Board Member.
    Immediately following both (i) the annual meeting of the Company's
    shareholders on September 15, 2009, including any adjournment or
    postponement thereof (the "
    2009 Annual Meeting
    ") and (ii) the submission by VantagePoint to the Company of a nominee, the
    Company's board of directors shall elect the nominee of VantagePoint (the "
    VantagePoint Nominee
    ") as director to hold office until the next annual meeting of shareholders
    of the Company. Concurrently with the election of the VantagePoint Nominee,
    VantagePoint shall consent to an increase in the size of the board of
    directors to nine (9) members. If the VantagePoint Nominee, once elected,
    resigns or is unable to serve as a director of the Company prior to the 2010
    AGM (as defined below), then the Company's board of directors shall elect
    another nominee designated by VantagePoint, who will then be deemed the
    VantagePoint Nominee. VantagePoint's rights under this paragraph will
    terminate on the conclusion of voting by the Company's shareholders with
    respect to the matters addressed in Section 3 below.
 1. [Intentionally deleted].
    Covenants.
    The Company and its board of directors, as appropriate, shall
     a. duly call, issue notice of and hold the annual general meeting of
        shareholders following conclusion of the 2010 fiscal year and in any
        event, by no later than September 30, 2010 (the "2010 AGM");
     b. file its proxy material with the U.S. Securities and Exchange Commission
        ("SEC") not later than 40 days before the 2010 AGM and will use best
        efforts to have such materials cleared by the SEC as soon as reasonably
        practicable;
     c. propose at the 2010 AGM, or any earlier meeting of, or action by written
        consent of, the Company's shareholders, for approval by the Company's
        shareholders the amendment of the articles of continuance of the Company
        (the "Articles") as follows (the "Amendment"):
    
        Section 5(a) of the Articles be amended to read as follows:
    
        "(a) Voting for Directors. The holders of Series A Preferred Shares
        shall, voting together as a class, have the right to elect three (3)
        directors of the Corporation. The holders of the Common Shares, together
        with the holders of Series A Preferred Shares voting together on an as
        converted basis, shall have the right to elect the remaining directors
        of the Corporation. In the case of any vacancy on the Board of Directors
        occurring among the directors elected by a specified group of
        shareholders and not caused by removal, the remaining director or
        directors so elected by such specified group may elect a successor to
        hold the office for the unexpired term of such director. Any director
        who shall have been elected by a specified group of shareholders may be
        removed during the aforesaid term of office, either for or without
        cause, by, and only by, (a) in the case of the directors elected by the
        holders of the Series A Preferred Shares, the affirmative voted of the
        holders of a majority of the shares of such specified group, and (b) in
        the case of the balance of the directors, the affirmative vote of the
        holders of a majority of the shares voted at a duly called meeting held
        to consider such action, in each case given at a special meeting of such
        shareholders duly called or by an action by written consent for that
        purpose, and any such vacancy thereby created may be filled only by (i)
        in the case of the directors elected by the holders of the Series A
        Preferred Shares, the vote of the holders of a majority of the shares of
        such specified group represented at such meeting or in such consent, and
        (ii) in the case of the balance of the directors, the affirmative vote
        of the holders of a majority of the shares voted at a duly called
        meeting held to consider such action. In addition, notwithstanding
        anything to the contrary contained herein, (i) at such time as the
        voting rights attaching to all Series A Preferred Shares outstanding
        represent less than 11.36% of the voting rights attached to all
        outstanding Common Shares and Series A Preferred Shares, the holders of
        the Series A Preferred Shares shall only have the right to elect two (2)
        directors of the Corporation, (ii) at such time as the voting rights
        attaching to all outstanding Series A Preferred Shares represent less
        than 8.86% of the voting rights attached to all outstanding Common
        Shares and Series A Preferred Shares, the holders of the Series A
        Preferred Shares shall only have the right to elect one (1) director of
        the Corporation, and (iii) at such time as the voting rights attaching
        to all outstanding Series A Preferred Shares represent less than 6.36%
        of the voting rights attached to all outstanding Common Shares and
        Series A Preferred Shares, the holders of the Series A Preferred Shares
        shall not be entitled to any preferential rights in electing the
        directors of the Corporation."
    
        Section 6(i) of the Articles be amended to read as follows:
    
        "(i) increase the authorized number of members of the Board of Directors
        of the Corporation from nine (9); and"
    
     d. recommend that shareholders vote to approve the Amendment and include
        such recommendation in the proxy circular and other meeting materials
        prepared, filed and delivered to shareholders in connection with the
        2010 AGM;
     e. use its commercially reasonable efforts to solicit proxies from
        shareholders for the approval of the Amendment;
     f. use its commercially reasonable efforts to cause each director and
        officer of the Company to vote their Common Shares of the Company for
        the approval of the Amendment; and
     g. include as part of the slate of director nominees proposed by the board
        of directors of the Company at the 2010 AGM, the VPVP Nominee, provided
        that if the board of directors of the Company, acting reasonably, does
        not approve the VPVP Nominee for nomination as contemplated herein, the
        board of directors shall nominate for election as a director of the
        Company at the 2010 AGM such other person put forth by VantagePoint in
        place of the VPVP Nominee.

    Canadian Residency.
    VantagePoint agrees that so long as VantagePoint has rights under paragraph
    1 the VantagePoint Nominee, or after approval of the Amendment one of the
    three directors elected by the Series A Preferred Shares, will be a Canadian
    resident so long as (1) the board of directors has nine members, (2)
    applicable law requires that Canadian residents comprise at least 25% of the
    Company's directors, (3) only two of the directors elected by the Common and
    Preferred Shares together are Canadian residents, and (4) either
    VantagePoint has rights under paragraph 1 or the holders of Series A
    Preferred Shares have the right to elect three directors.
    Mutual Release
    . With the exception of any claims arising under this Agreement, the Company
    and VantagePoint release and discharge each other from any claim or cause of
    action arising from the Company's nomination of six directors elected by all
    shareholders at the March 2009 shareholders meeting and to be elected at the
    2009 AGM by all shareholders as proposed by the Company in its proxy
    circular dated August 19, 2009.
    Representations and Warranties.
    The Company represents and warrants that its board of directors has approved
    this Agreement, that no further corporate action is required for this
    Agreement to be effective, and that no corporate action other than approval
    of the Amendment by the Company's shareholders at the 2010 AGM is required
    to effect the Amendment. Each Party represents that this Agreement and
    performance of its obligations hereunder (1) has been duly authorized,
    executed and delivered by that Party, (2) is a valid and binding obligation
    of that Party, enforceable against that Party (3) does not and will not
    violate any provisions of its constitutive documents or any applicable law;
    and (4) does not and will not contravene, conflict with or constitute a
    default under any provision of any indenture, agreement or other instrument
    applicable to that Party or its assets.
    Approvals.
    The Company shall seek shareholder approval of the Amendment only in
    compliance with U.S. and Canadian corporate and securities laws.
    Binding Effect.
    This Agreement shall be binding upon and shall inure to the benefit of the
    respective Parties hereto, their respective legal successors, heirs,
    administrators and assigns, and each of them.
    Governing Law.
    This Agreement shall be construed in accordance with, and governed in all
    respects by, the internal laws of the State of California (without giving
    effect to principles of choice of law).
    Enforcement.
    The Parties agree that damages would be an inadequate remedy for any breach
    or threatened breach of this Agreement, and therefore each Party shall be
    entitled to enforce the terms of this Agreement by way of an injunction or
    order for specific performance in addition to any other remedy at law or in
    equity.
    Miscellaneous.
    Each Party shall bear its own expenses in connection with this Agreement.
    Subject to the Company's disclosure obligations under applicable securities
    laws and regulations, any press release or other public announcement,
    statement or disclosure regarding this Agreement by either the Company or
    VantagePoint or their respective advisors will be subject to the prior
    written approval of the other Party.
    Counterparts.
    This Agreement may be executed in two or more counterparts, including
    facsimile counterparts, each of which will be an original, and all of which
    shall constitute one and the same Agreement, which shall be binding and
    effective on all Parties.
    Entire Understanding.
    This Agreement sets forth the entire understanding of the Parties in
    connection with the subject matter hereof. None of the Parties hereto has
    made any statement, representation, or warranty in connection herewith which
    has been relied upon by any other Party hereto or which has been an
    inducement for any Party to enter into this Agreement, except as expressly
    set forth herein. It is expressly understood and agreed that this Agreement
    may not be altered, amended, modified, or otherwise changed in any respect
    whatsoever except by a writing duly executed by authorized representatives
    of the Parties hereto. The Parties agree that they will make no claim at any
    time that this Agreement has been altered or modified or otherwise changed
    by oral communication of any kind or character.

[SIGNATURE PAGE FOLLOWS]

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their duly authorized representatives as of the date first written
above:



BAKBONE SOFTWARE INCORPORATED

 

By:

/s/ James R. Johnson

 

Name: James R. Johnson
Title: President and Chief Executive Officer

   

VANTAGEPOINT VENTURE PARTNERS IV (Q), L.P.
VANTAGEPOINT VENTURE PARTNERS IV, L.P.
VANTAGEPOINT VENTURE PARTNERS IV PRINCIPALS FUND, L.P.

By: VantagePoint Venture Associates IV, L.L.C., Its General Partner

 

By:

/s/ Alan E. Salzman



Name: Alan E. Salzman
Title: Managing Member

